Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered April 13, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 7 years to life, unanimously affirmed.
A hearing to determine probable cause for defendant’s arrest was not necessary where no factual issue on a material point was raised in the motion papers (see, People v Mendoza, 82 NY2d 415, 426). Defendant’s motion papers conceded facts that clearly established both probable cause to arrest and the confirmatory nature of the identification by the undercover officer, who had been involved with defendant in narcotics negotiations for a period of nine months. We have considered the argument raised in defendant’s pro se supplemental brief and find it to be without merit. Concur—Ellerin, J. P., Kupferman, Ross, Williams and Tom, JJ.